PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/592,834
Filing Date: 4 Oct 2019
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Blaine T. Bettinger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/20/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
112(b) rejection of Claims 18-20 stated on bottom of Page 5 in the Office Action dated on 12/20/2021 are withdrawn, and 112(b) rejection of Claim 20 stated on top of Page 6 in the Office Action dated on 12/20/2021 is maintained because insufficient antecedent basis for the limitation "the selected sample patient data" cited in lines 3-4 of Claim 20.

(2) Response to Argument
Beginning on page 10 of the appeal brief (hereinafter, "The brief") Appellant
argues the following issues which are accordingly addressed below:

Claim Objections [The brief, page 10]:
Amendment to the claims for AFCP submission dated on 02/22/2022 corrects some of previous objections; therefore, some of previous objections are withdrawn.  The remaining objections are shown below:
in Claim 1, lines 7-9, "a model training service configured to: (i) receive the site training data … from the site data, and (ii) to train …" with duplicated "to" in (ii);
in Claim 1, lines 14-18, "a testing service configured to: (i) receive … from an electronic medical records system (ii) run … to produce a model output, and (ii) provide …", wherein "," is missing before the first '(ii)' and the second '(ii)' appears to be '(iii)';
in Claim 4, lines 2-5, "… present a list of the one or more machine learning modules based upon the one or more types of the patient data in the site data, and is further configured to receive, by the user, a selection of one or more of the one or more machine learning model", wherein "modules" appears to be "models" according to its based Claim 3, and "one or more machine learning model" appears to be "one or more machine learning models".

Rejection of the Claims Under 35 U.S.C. § 112 [The brief, pages 10-11]:
Appellant's amendment to claims for AFCP submission dated on 02/22/2022 corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  The remaining rejections are shown below:
Claim 20 recites the limitation "the selected sample patient data" in lines .  There is insufficient antecedent basis for this limitation in the claim because the based Claim 18 only recites "select the site training data" and "select the sample patient data" is recited in Claim 19.

Rejection of the Claims Under 35 U.S.C. § 103
Separate argument for independent Claims 1 and 23
Appellant argues that Shankar fails to disclose the use of "site training data", "a testing service", or "real time patient data [received] from an electronic medical records system." [The brief, pages 12-13].
In response, examiner respectfully disagrees.   Shankar discloses "site (training) data" in ¶¶ [0067]-[0068] with 910, 940, and 950 in FIG. 9 as well as 1030 and 1032 in FIG. 10 and ¶¶ [0041] and [0033] with 142 in FIG. 1 and 214 in FIG. 2 that (1) knowledgebase 910 can include various types of data including medical knowledge information, biological information 142 from an individual (including vital signs, notes from a previous visit to a medical practitioner, electronic medical records (EMR), publicly available records, clinical records (CR), biosensor information, measurements, etc.), clinical data, and so on; (2) Patient data 950/1030 can include biological data, patient electronic medical records (EMR), clinical records (CR), third party records, and so on; and (3) patient attributes 940 can include gender, age, ethnicity, family history 1032, individual biology information, etc.  These "site (training) data" (e.g., attributes 212 and biological information 142/214 as well as treatment/therapeutic result information 180) are not only used to build/train/learn machine learning model 210 for providing updated risk models 132/134 (see, Shankar in ¶¶ [0047], [0046], and [0048]-[0049] with 212, 214, and 210 in FIG. 2 and 334, 340, and 342 in FIG. 3 as well as ¶¶ [0037]-[0040] and [0045] with 110, 160, 170, 120, 130, 132, 134, and 180 in FIG. 1), but also used to run machine learning model (e.g., risk models 132 and medical rule graph 130) to generate diagnosis and treatment; for example, (1) applying the attributes to the medical rule graph to generate a diagnosis 140; (2) applying attributes to the medical probabilistic rule graph to generate a treatment 150; (3) providing clinical delivery 334 of diagnoses and/or treatments from graph inference and machine learning scoring 330 with real-time inputs 332; (4) interpretation 920 of the knowledgebase 910 based on medical taxonomies and ontologies to diagnose an ailment and recommend a treatment; and (5) analyzing medical and biological data with health risk assessment techniques such as QRISK 1020, a prediction algorithm for cardiovascular (CVD), and ASCVD 1022 to provide a diagnosis (Dx) 1024 and a treatment (Tx) 1026 (see, Shankar in ¶¶ [0041]-[0044] with 142, 140, and 150 in FIG. 1; ¶¶ [0048]-[0049] with 332, 330, and 334 in FIG. 3; ¶ [0067] with 920 in FIG. 9; ¶ [0068] with 1020, 1022, 1024, and 1026 in FIG. 10).  Shankar further discloses "real time patient data [received] from an electronic medical records system" in ¶¶ [0048], [0033], and [0041] with FIG. 3 that provide real-time inputs 332, such as the attributes of an individual patient (i.e., patient attributes including individual biological information which includes electronic medical records), to graph inference and machine learning scoring 330 for providing clinical delivery 334 of diagnoses and/or treatments.  Shankar also discloses in ¶ [0045] and [0047]-[0049] with 180 and 134 in FIG. 1 and 334, 340, and 342 in FIG. 3 that medical probabilistic rule graph/risk assessment models is updated in real time with current data from feedback of treatment results for post-treatment testing to verify the level of success of treatment (i.e., verify model accuracy), wherein feedback information can include the collected patient biological information, data from electronic medical records (EMR), data from clinical records (CR), etc.; i.e., a test service to run machine learning models and verify their level of success in determining diagnosis and treatment.  Therefore, Shankar DOES discloses receiving real time patient data from an electronic medical records system (142 in FIG. 1 and 332 in FIG. 3) and the use of an alleged testing service (142, 132, 130, 140, 150, 180, and 134 in FIG. 1 and 332, 320, 330, 334, 340, 342, and 322 in FIG. 3) to run the one or more trained machine learning models from the machine learning services on that real time patient data (142, 140, and 150 in FIG. 1 as well as 332, 330, and 334 in FIG. 3), and provide model output (diagnosis and treatment) with therapeutic result information as feedback to updated models to improve future diagnosis and treatment (180, 134, and 130 in FIG. 1 as well as 334, 340, 342, 322, and 320 in FIG. 3).
In summary,  it is the examiner’s opinion that Shankar discloses the use of "site training data", "a testing service", and "real time patient data [received] from an electronic medical records system."

Appellant further argues that there is no teaching in Haber of different default machine learning models and trained machine learning models; rather, the models in Haber are identified as "predictive models." [The brief, pages 13-14].
In response, examiner respectfully disagrees.   Haber discloses in ABSTRACT and ¶¶ [0116] and [0139] with 288 and 290 in FIGS. 2B, 3B, and 5 that predictive models (i.e., machine learning models) are built by constructing separate baseline outcome likelihood model 288 (i.e., default machine learning models) and dynamic outcome likelihood model 290 (i.e., trained/learned machine learning models) to predict/estimate the likelihood of an adverse outcome for individuals receiving care, wherein a model form 278 for a baseline outcome likelihood model 288 that estimates the likelihood of the adverse outcome type is constructed using only base line risk variables (See Haber, ¶ [0036] with 278/288 in FIG2B), and the dynamic outcome likelihood model form 280 for a dynamic outcome likelihood model 290 is the outcome likelihood model form 262 minus the baseline outcome likelihood model form 278 (See, Haber, ¶ [0073] with 262, 278, and 280/290 in FIG. 2B).  Haber further discloses in ¶¶ [0035] and [0059]-[0063] that baseline data/risk variables comprises a record for which the data value is deemed to be non-modifiable based on (i.e., not affected by) the medical care/treatment that is provided to the patient (e.g., patient pre-existed condition as of a date of admission into a hospital); and dynamic data/risk variables includes a record for which a data value changes, can change, or is expected to change over the time period of interest where the change can be related to the patient's condition and/or medical care/treatment that is provided to the patient; i.e., the baseline outcome likelihood model in Haber is not affected by medical care/treatment, which is similar to a portion of risk models 132 in Shankar (built based on medical knowledge information and related to medical rule; see Shankar, ¶ [0040] with FIG. 1) that is not affected by treatment result feedback 180 in FIG. 1 of Shankar; and the dynamic outcome likelihood model in Haber is changed over time by medical care/treatment, which is similar to a portion of learn/trained risk models 180/134 in Shankar that is continuously updated over time by therapeutic result information as feedback (see Shankar, ¶¶ [0045]-[0047] with FIG. 1).  Therefore, Haber DOES disclose that the machine learning services that includes the one or more machine learning models (i.e., predictive models) comprising: (i) one or more default machine learning models (i.e., baseline outcome likelihood model) and (ii) one or more trained machine learning models (i.e., dynamic outcome likelihood model) as recited in independent Claim 1 and similar in independent Claim 23.
In summary, it is the examiner’s opinion that Haber teaches separate different machine learning models (i.e., predictive models) as different default machine learning models (i.e., baseline outcome likelihood models) and trained machine learning models (i.e., baseline outcome likelihood models).

Appellant further argues that one of skill in the art would not look to Haber to modify Shankar as suggested by the Patent Office [The brief, pages 14-15].
In response, examiner respectfully disagrees.   Haber disclose in ¶¶ [0078]-[0080] with 286, 288, 290, 292, 294, and 296 in FIG. 2B that the alerting and attribution algorithm development process 294 receives as inputs, the (overall) outcome likelihood model 286, baseline outcome likelihood model 288, and dynamic outcome likelihood model 290 (i.e., the (overall) outcome likelihood model 286 minus baseline outcome likelihood model 288 as discussed above), and outputs alerting and attribution algorithms 296 to generate alerts based on a comparison of dynamic and baseline risk in view of available patient data for a balancing of true positive and false positive behavior to minimize false negatives and false positives.  Since by separating dynamic and baseline risk models for comparing dynamic and baseline risk (i.e., provide sufficient/more contextual information to users/clinicians than combined/mixed risk models in Shankar), allow users/clinicians to control the balancing of true positive and false positive behavior so that the competing goals of minimizing false negatives and false positives can be achieved (i.e., facilitate effective intervention to improve prediction) (See, Haber, ¶¶ [0019] and [0080]).
In summary, it is the examiner’s opinion that a skilled artisan would look to Haber to modify Shankar as suggested by Haber in ¶¶ [0019] and [0080].

Argument for dependent Claim 18
Appellant argues that Talagala merely disclosing that a user is allowed to select or modify training data fails to disclose the use of site specific training data as claimed in the present invention, and the cherry-picking of disparate elements from various different references to reconstruct the claimed invention, using the present specification as a road map [The brief, pages 15-16].
In response, examiner respectfully disagrees.   As discussed above, Shankar has already disclosed the use of "site training data" from the electronic medical records (EMR) to train a machine learning model.  Shankar only fails to disclose a custom GUI to allow a user to select the training data to train a machine learning model.  Talagala teaches this limitation in ¶¶ [0087] and [0064] that the graphical interface may allow a user to configure various settings of the training pipeline 204 such as selecting and/or modifying the training data that is used to train the machine learning model, wherein the training data may include historical data for different time periods; i.e., a custom GUI to allow a user to select the specific training data (e.g., historical data for specific time period) to train a machine learning model.  Therefore, Shankar in view of Talagala teaches "a module custom training graphical user interface configured to allow a user to select the site training data to train the first machine learning model" as recited in Claim 18.  
In response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to Appellant's argument that the cherry-picking of disparate elements from various different references to reconstruct the claimed invention, using the present specification as a road map, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In summary,  it is the examiner’s opinion that Shankar in view of Talagala teaches "a module custom training graphical user interface configured to allow a user to select the site training data to train the first machine learning model" as recited in Claim 18.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        08/17/2022


Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.